DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the limitations “container authorization sensor unit” as recited in claim 1 line 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a first switch” as recited in claim 3 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a first actuator” as recited in claim 3 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “wherein the first actuator is biased toward the first position” as recited in claim 5 lines 1-2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “first tab” as recited in claim 6 line 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “first end” and “second end” as recited in claim 8 line 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “circuit board comprises a hole,” “first portion” and “second portion” as recited in claim 9 lines 3-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “a second switch” and “second actuator” as recited in claim 10 lines 2 -3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “the second actuator is in the second position” as recited in claim 10 lines 7-8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “first gear” as recited in claim 16 in line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “second gear” as recited in claim 17 in line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “first axis” and “second axis” as recited in claim 19 in lines 1,3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites the limitations “a sensor configured to transmit a signal to the controller responsive to detecting a presence of an object,” in line 10.  It is unclear as to what specifically is the object recited. It is generally understood and broadly construed to mean the “object” recited is the presence of a user.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bunoz (US 2009/0200331 A1) in view of Kim (WO 2006073224 A1) and further in view of Hoffman (WO 2019175774 A1).

	Referring to claims 1 and 2 .  Bunoz discloses an electronic dispenser (1; Figure 1) comprising: 
a housing (2) configured to receive a container (50) including one or more sheets of consumable material (sheets contained in 50); 
a lid (4) configured to move between a closed position (as in Figure 3) and an open position (as in Figure 4) to provide a user with access to said one or more sheets of consumable material when the container is received by the housing.
Bunoz does not disclose a motor operatively coupled to the lid.
Kim disclose a waste basket apparatus (124; Figure 4) wherein a motor (drive unit 130; Figure 4) operatively coupled to the lid (126); 
an electronic controller (140); 
a sensor (128) configured to transmit a signal to the controller (140) responsive to detecting a presence of an object (detecting a user); 
wherein the controller (140) is configured to instruct the motor (130) to cause the lid (126) to move from the closed position (as in Figure 4) to the open position (position in which door 128 is open) in response form the controller.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bunoz to include a motor, an electronic controller and a sensor operatively coupled to the lid, which detects the presence of a user and opens the lid as taught by Kim because an automated lid would allow a user to access the dispenser with reduced physical contact.

Bunoz in view of Kim do not disclose the dispenser comprising (200; Figure 3) a container authorization sensor unit configured to provide an indication to the controller of whether the container is authorized for use with the electronic dispenser.
Hoffman disclose a electronic safety feature for a dispensing device wherein a container authorization sensor unit (106) is configured to provide an indication to the controller (105) of whether the container (150) is authorized (verify authenticity of the cartridge 150) for use with the electronic dispenser (200) prior to actuating the dispenser.

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bunoz in view of Kim to include a container authorization sensor unit configured to provide an indication to the controller of whether the container is authorized for use with the electronic dispenser as taught by Hoffman because the compatibility of the cartridge container can be verified prior to actuating the dispenser thus preventing damage to the dispensing apparatus.

It would have been further obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bunoz in view of Kim and Hoffman to have included the controller receiving a signal from the presence sensor and information from the authorization sensor unit to the controller prior to operating the motor of the dispenser because the working status of the dispenser can be verified prior to actuating the motor.

Referring to claim 16.  Bunoz discloses an electronic dispenser (1; Figure 1) 
further comprising: a first gear (136a; Figure 9) configured to be rotated by the motor (134), the first gear (136a; Figure 9) comprising a finger configured (projecting portion of clutch 138; Figure 9) to contact a portion of the lid (132b) to move the lid from the closed position to the open position (see figure 9).

Referring to claim 17.  Bunoz discloses an electronic dispenser (1; Figure 1) 
further comprising a second gear (136b; Figure 9) rotatably coupled between the first gear (136a) and the motor (134) and configured to allow the motor (134) to cause rotation of the first gear (136a).

Referring to claim 18.  Bunoz discloses an electronic dispenser (1; Figure 1) 
wherein the lid (126) is configured to be moved manually from the closed position to the open position independent of rotation of the first gear (the lid can be pushed manually).
Referring to claim 19.  Bunoz discloses an electronic dispenser (1; Figure 1) 
wherein the first gear (136a) and the lid (126) are configured to rotate about a first axis (axis through the center of first gear 136a) and wherein the motor (134) is configured to rotate about a second axis (axis through the center of motor shaft) that is spaced from the first axis (see Figure 9).

Referring to claim 20.  Bunoz discloses an electronic dispenser (1; Figure 1) 
further comprising an indicator configured to indicate a status of the electronic dispenser (a forward direction to open the lid 27 and a light emitting diode (LED; not shown) indicating the opening of the lid 27 is lit up. When a door close switch is on, the motor is driven in a backward direction to close the lid 27 and a light emitting diode (LED; not shown) indicating the closing of the lid 27 is lit up (page 2 para. [6] line 8).

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bunoz (US 2009/0200331 A1) in view of Kim (WO 2006073224 A1) in view of Hoffman (WO 2019175774 A1) and further in view of (Kuhn (US 5,654,788).

Referring to claims 3 and 4.  Bunoz in view of Kim and Hoffman do not disclose the container authorization sensor unit comprises a first switch and a first actuator.
Kuhn disclose a cartridge sensing device (Figure 7) wherein: 
the container authorization sensor unit (sensor unit disposed to the left of housing 45; Figure 7) comprises a first switch (including members 61,63 and 62; figure 7) and a first actuator (53); the first actuator (53) is configured to move between a first position (as in Figure 8) where the first actuator (53) engages the first switch (61) and a second position (as in Figure 7) where the first actuator (53) does not engage the first switch (61); and 
the first switch (61) is configured to provide said indication that the container is authorized for use with the electronic dispenser when the first actuator is in one of said first and second positions (when the container is disposed in the housing 45, actuating the switch to detect presence of authorized container).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Bunoz in view of Kim and Hoffman to include the container authorization sensor unit comprises a first switch and a first actuator as taught by Kuhn because replacing an electronic sensor with a mechanical switch and a actuator would require physical movement of the container with respect to the housing for mechanically detecting the container and is well within the skill of an artisan to replace an electronic component with a mechanical component/s.
Referring to claim 5.  Kuhn disclose a cartridge sensing device (Figure 7) wherein the first actuator (53) is biased toward the first position (biased towards 61; Figure 8).

Referring to claims 6 and 7.  Kuhn disclose a cartridge sensing device (Figure 7) wherein:
the first switch (61) and the first actuator (53) are positioned within a portion of the housing (a portion of the housing 45); 
engagement between the first actuator (53) and a first tab of said container (bottom extending portion of container 1; Figure 9) causes said first actuator (53) to move from the first position (position member 63 engaging 62) where the first actuator engages the first switch (61) to the second position (position member 63 engaging 61) where the first actuator does not engage the first switch (see position at the midsection as shown in Figure 9).
Referring to claim 8.  Kuhn disclose a cartridge sensing device (Figure 7) wherein:
said container (1of Kuhn; or container 50; Figure 9 in Bunoz) comprises a body (body of 50), an interior for holding said one or more sheets of consumable material (container for sheets), a first end (top end of 50; Figure 9; Bunoz) comprising an opening (52; Bunoz) for providing access to said interior, and a second end (bottom end of 50) opposite the first end; said first tab (bottom extending portion of container 1; Figure 9; Kuhn) extends outward from the body proximate the first end of the container; and said first tab (bottom extending portion of container 1; Figure 9; Kuhn) is configured to move said first actuator (53; Kuhn) from the first position (as in Figure 9) to the second position when said container is received by said housing (as in Figure 8).

Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. (See drawing objections above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651